The opinion of the court was delivered by
Barrett, J.
On the argument of this case, the court concurred in .opinion ; but as only three of the judges could sit in the hearing, it was thought advisable to hold it till the case of Bucklin v. Sudbury should be re-argued at the general term in November, 1871. As it stands in its controlling features on the same grounds as that case, the opinion in that case may be referred to for the views and reasons upon which this case is decided. It is proper to remark that it is distinguished from the case of Chase v. Middlesex, .referred to in the plaintiff’s brief, in the fact that the plaintiff in that case was shown to have been reckoned at the adjutant general’s office upon the quota of the town under the call of October 17, 1861. It is distinguished from Kittredge v. Walden, also cited in the plaintiff’s brief, in the fact that, in that case, the vote did not make it a condition that the volunteer should be applied on a specified quota; and, further, it was found affirmatively that “ the plaintiff was mustered in under that call to the credit of the town of Walden.”
Judgment reversed, and cause remanded.